DETAILED ACTION
Response to Amendment
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This is a Final Office Action on the merits.  Claims 1-11, 14-19, and new added claims 21-23 are currently pending and are addressed below.

Examiner notes. The Examiner has pointed out particular references contained in the prior art of record within the body of this action for the convenience of the Applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply. Applicant, in preparing the response, should consider fully the entire reference as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the Examiner.


Response to Arguments
1.	Applicant’s arguments with respect to claims 1-11 and 14-19 filed on 07/21/2022 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Interpretation
2.	The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

3.	This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “processing system” in claims 14, 16-17 and 20
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Upon review the specification for corresponding structure “[0035] Inputs are preferably received for processing by one or more processing systems (e.g., a computer processing system of a dog device; control servers and/or event servers; etc.), but can be received for processing by any suitable component. In a specific example, inputs can be received for processing (e.g., a single computer processing system; multiple computer processing subsystems; etc.). In a specific example, inputs can be received for processing by one or more event boards (e.g., two event boards, etc.) of the dog device.”

Claim Rejections - 35 USC § 112
4.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


5.	Claims 1 and 14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
With regards to claims 1 and 14 recite “wherein the scene parameters comprise recording signals associated with operation of the animal device, the recording signals recorded in advance for the scene by a human operator acting as a puppeteer of the animal device” is unclear the limitation “recording signals recorded in advance for the scene by a human operator acting as a puppeteer of the animal device” does applicant meant the operator movement and action is recorded or the manipulation/operation of the robotic device is recorded. Hence this limitation renders the claim to be indefinite.
The claims 2-11, 21-23 and 15-19 are dependent upon the independent claims 1 and 14 respectively are also rejected under 112 second paragraph by the fact that they are dependent upon the rejected claims 1 and 14.


Claim Rejections - 35 USC § 103
6.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
7.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

8.	The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
9.	Claims 1-4, 5, 7-9, 14-19, 21 and 23 are rejected under 35 U.S.C. 103 as being unpatentable over Mizukami et al. of US2021/0197393 in view Stiehl et al. of US2009/0055019.
10.	Regarding claims 1 and 14, Mizukami a method for operating  an animal device and a system (see at least Fig. 1-9) comprising: 
a set of sensors (various sensor see at least [¶ 64, 65] and Fig. 1); 
a processing system (operation control unit see at least [¶ 97] and Fig. 8) for: 
determining an event based on an event trigger determined using a sensor of the set of sensors (determine robot position event, body touch event, and voice recognition event via a sensor see at least [¶ 64, 70, 81-82 & 100] and Fig. 1); and 
processing a scene based on the event, the scene including scene parameters indicating instructions for operating a plurality of actuators of the animal device to perform an output action ( head gesture or waist swinging motions of the robot dog see at least [¶ 21, 75-80, 143, 169 & 187] and Fig. 2, 20 & 23); and 

operating the plurality of actuators according to the plurality of scene parameters of the scene, wherein the plurality of actuators are operated at least one common time (robot dog includes actuators in the elbows and knees once the dog jump/action as shown in Fig. 6 the both actuators are actuated at same time also as shown in Fig. 20 the dog move one ear and mouth at same time using the different actuators see at least [¶  75-77, 83, 104 & 124] and Fig. 6 11-12, 20, 23). 

Mizukami does not explicitly disclose wherein the scene parameters comprise recording signals associated with operation of the animal device, the recording signals recorded in advance for the scene by a human operator acting as a puppeteer of the animal device.
However, Stiehl is directed to interactive system employing robotic companions. Stiehl discloses a Huggable robot that includes motion actuators and the system record the puppeteer operations/animations data of the Huggable robotic and these recorded operations carried out by the Huggable robot see at least [¶ 307, 340] and fig. 6-16B).
Therefore, from the teaching of Stiehl, It would have been obvious to those having ordinary skill in the art before the effective filing date of the instant application to modify Mizukami to use the technique of recording signals in advance for the scene by the puppeteer of the animal device similar to that of the teaching of Stiehl in order to enhance the robot motion.

11.	Regarding claims 2 and 15, Mizukami discloses, wherein event trigger comprises sensor input data comprising at least one of: touch sensor data, audio sensor data, light sensor data, mechanical actuator sensor data, and biometric sensor data (touch sensor,  mic., light sensor, camera  and machinal sensor/position sensor see at least [¶ 64-66 & 70]).

12.	Regarding claims 3 and 17, Mizukami discloses, wherein the sensor input data comprises light sensor data, and wherein processing the scene comprises determining a scene associated with a low activity level for the first output action, based on the light sensor data (detect the daytime/activity time and preform an operation or actions see at least [¶ 72, 129 & 182]).

13.	Regarding claim 4, Mizukami discloses, wherein the sensor of the animal device comprises a touch sensor, wherein the event comprises a petting event comprising at least one of a slow petting event and a fast petting event (touch sensor that detect slow patting see at least [¶ 70] ), wherein determining the event comprises determining the petting event based on a set of touch events received at the touch sensor over a time period, wherein processing the scene comprises determining the scene based on the petting event (the touch sensor detect  touching or pressing robot dog also detect patting that means the user is a touching the dog robot for period of time see at least [¶ 70& 189]).  

14.	Regarding claim 5, Mizukami discloses, wherein the sensor of the animal device comprises an audio sensor (Microphone see at least [¶ 65]), wherein the event comprises a voice command recognition event, wherein determining the event based on the event trigger comprises determining the voice command recognition event based on an audio input received at the audio sensor of the animal device (voice recognition see at least [¶ 162-163]), wherein processing the scene comprises determining the scene based on the voice command recognition event (voice command by the user see at least [¶ 112, 162-163]), and wherein causing the animal device to perform the first output action comprises causing the animal device to simultaneously perform the mechanical output action and an audio output action based on the scene (perform an operation body and barking see at least [¶ 162-163 & 199-201] and Fig. 20 & 26-27).  

15.	Regarding claim 7, Mizukami discloses, where processing the scene comprises determining the scene associated with a scene type from a set of scene types comprising at least one of: waking up scene types, sleep scene types, touch scene types, petting scene types, position scene types, speak scene types, howl scene types, hush scene types, excited scene types, and movement scene types (as shown in Fig. 11 position scene and speak scene in Fig. 20 see at least [¶ 144] and Fig. 11-12 & 20, 23).  

16.	Regarding claim 8, Mizukami discloses wherein the plurality of actuators  comprises a set of mechanical actuators comprising a set of mechanical actuator sensors (actuators see at least [¶ 75-79]), wherein causing the animal device to perform the first output action comprises causing the animal device to perform the first output action with the mechanical actuators based on the scene (robot dog tilt head and waist swinging motion with the actuators  see at least [¶ 75-79]), and wherein the method further comprises: 
receiving mechanical actuator sensor data during the performance of the first output action by the animal device (robot includes a position sensor/mechanical sensor include a control board that detect data while robot dog is performing task see at least [¶ 74 & 81-83] ); 
determining a status of the performance of the first output action by the animal device based on the mechanical actuator sensor data (control bending/stretching actions of the joint of the robot based correctly detecting rotating position of the joints see at least [¶ 83]); and 
causing the animal device to perform a second output action based on the status of the performance of the first output action by the animal device (as shown in Fig. 6 first robot dog move fast/run with and once this movement is ok then the robot dog start jumping see at least [¶ 63 & 88] and Fig. 6).  

17.	Regarding claim 9, Mizukami discloses wherein determining a status of the performance of the first output action by the animal device comprises determining a status of the performance of the first output action by the animal device based on the mechanical actuator sensor data during performance of the scene by the animal device (mainly movement of the joints which is detected via position sensor see at least [¶ 75-79, 81 & 88]), and 
wherein causing the animal device to perform the second output action comprises causing the animal device to perform a modified version of the first output action for completion of the scene (system cause the robot dog first to move fast/run as shown in Fig. 6 and then second to start jumping see at least [¶ 81 & 88] and Fig. 6).  

18.	Regarding claim 16, Mizukami discloses, wherein the set of sensors of the animal device further comprises at least one mechanical actuator sensor for receiving mechanical actuator sensor data, wherein the processing system is operable to determine updated scene parameters based on the mechanical actuator sensor data (robot includes a position sensor/mechanical sensor include a control board that detect data while robot dog is performing task and mainly movement of the joints which is detected via position sensor/mechanical sensor, where the robot dog first to move fast/run as shown in Fig. 6 and then second to start jumping that means system updated scene based sensor data see at least [¶ 74-79, 81 & 88] and Fig. 6).  

19.	Regarding claim 18, Mizukami discloses, wherein the set of sensors of the animal device further comprises at least one biometric sensor for collecting medical-related data from the user for characterizing at least one of: heart arrhythmia, heart rate variation, blood pressure, respirations, temperature, blood oxygen levels, blood glucose levels, sepsis detection, seizures, stroke, fall detection, and sleep monitoring (robot includes a temperature sensor see at least [¶ 74]).  

20.	Regarding claim 19, Mizukami discloses, further comprising  an animal device attachment shaped to fit the base of the animal device, wherein the animal device attachment comprises a charging component for charging the animal device (robot dog is charged on a charging station see at least [¶ 144]).  

21.	Regarding claim 21, Mizukami discloses, wherein the event trigger comprises at least one of a touch event, a voice command recognition event, and an animal device position event (touch event see at least [¶ 136 & 188]).  

22.	Regarding claim 23, Mizukami discloses, wherein the animal device is a dog device (robotic dog see at least [¶ 63] and Fig. 1&2).
23.	Claims 6 and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Mizukami in view Stiehl further in view of  Koselka et al. US2005/0216126.
24.	Regarding claims 6 and 22 , Mizukami discloses further comprising: 
monitoring for an input at a set of sensors of the animal device, the set of sensors comprising the sensor (sensors see at least [¶ 64]); 
Mizukami does not explicitly disclose determining re-claim 22) a lack of the input after a predetermined time period threshold; and determining a sleep scene based on the lack of the input.  
However, Koselka is directed personal robot. Koselka discloses robot various sensors (CMOS or CCD cameras) to monitor owner for lack of activating for a period of time to determine if the owner is sleeping see at least [¶ 32 & 54-55]) . Therefore, from the teaching of Koselka, it would have been obvious to those having ordinary skill in the art before the effective filing date of the instant application to modify Mizukami to use the technique of monitoring the user for lack of activating for a period of time to determine if the owner is sleeping similar to that of the teaching of Koselka in order to enhance the safety.

25.	Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Mizukami in view Stiehl further in view of Tadashi et al. WO2019064617.
26.	Regarding claim 10, Mizukami and Stiehl disclose all the limitations claim 1 as discussed above, Mizukami does not explicitly disclose wherein the status of the performance of the first output action is an error status and wherein the second output action is powering off the mechanical actuators in response to one of the mechanical actuators exceeding at least one of a threshold temperature, a threshold torque, or a threshold electrical current.
However, Tadashi discloses device that includes controller,  temperature sensor and actuator, when the actuator temperature exceeds the reference, then the light emitting diode is turned off/ error status and the power supply unit switch turns off  (see at least third para. pg. 9). Therefore, from the teaching of Tadashi, it would have been obvious to those having ordinary skill in the art before the effective filing date of the instant application to modify Mizukami to use the technique of when the actuator temperature exceeds the reference, then the light emitting diode is turned off/ (error status) and the power supply unit switch turns off similar to that of the teaching of Tadashi in order to enhance the safety.

27.	Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Mizukami in view Stiehl further in view of Hashiguchi et al. US2012/0048027.
28.	Regarding claim 11, Mizukami and Stiehl disclose all the limitation claim 1 as discussed above, Mizukami does not explicitly disclose determining strain and temperature associated with the set of mechanical actuator sensors based on the mechanical actuator sensor data, wherein the strain and temperature are associated with the performance of the first output action, and wherein determining the status of the performance of the first output action by the animal device comprises determining the status of the performance of the first output action based on the strain and temperature associated with the set of mechanical actuator sensors.  
However, Hashiguchi is directed to robotic system and sate determining. Hashiguchi discloses robot includes mechanical actuator sensors (1120L & 1120R) that function as detecting dynamic strain and includes strain sensors and temperature sensor 112 that detect temperature generated by the actuators, that means these sensors determine the status of performance of an action based on strain and temperature data associated with the actuators (see at least [¶ 81-84 , 91 & 111] and Fig. 1 & 2). Therefore, from the teaching of Hashiguchi, it would have been obvious to those having ordinary skill in the art before the effective filing date of the instant application to modify Mizukami to use the technique of using determining the status of performance of an action based on strain and temperature data associated with the actuators similar to that of the teaching of Hashiguchi in order to enhance the safety.
Conclusion
29.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RACHID BENDIDI whose telephone number is (571)272-4896. The examiner can normally be reached W-F 8-5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Faris Almatrahi can be reached on 313-446-4821. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/RACHID BENDIDI/Primary Examiner, Art Unit 3667